United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-1520
                                 ___________

Chris R. Krych,                           *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
Howard Lansing Hines; Robert Monge; * District Court for the
Emil Johnson; Wardell Hicks, and on * District of Minnesota.
behalf of all others similarly situated, *
                                          * [UNPUBLISHED]
              Plaintiffs,                 *
                                          *
      v.                                  *
                                          *
Wendell Anderson, individually and as *
Governor of the State of Minnesota;       *
Kenneth Schoen, individually and as       *
Corrections Commissioner for the State *
of Minnesota; Bruce McManus,              *
individually and as Warden of the         *
Minnesota State Prison; James Cicero, *
individually and as Medical Director of *
the Minnesota State Prison; Warren        *
Lawson, individually and as Secretary *
and Executive Officer of the Minnesota *
State Board of Health,                    *
                                          *
              Appellees.                  *
                                     ___________

                           Submitted: November 5, 2004
                              Filed: November 16, 2004
                               ___________
Before BYE, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Minnesota inmate Chris Krych, who is currently housed in the Administrative
Control Unit of the Minnesota Correctional Facility-Oak Park Heights, appeals the
district court’s1 denial of his motion for contempt, which he brought pursuant to a
consent decree entered in Hines v. Anderson, 439 F. Supp. 12 (D. Minn. 1977).

       Having carefully reviewed the record, we cannot say the district court abused
its discretion in finding that the defendants substantially complied with the Hines
decree, and thus in denying Krych’s contempt motion. See Wycoff v. Hedgepeth, 34
F.3d 614, 616 (8th Cir. 1994) (standard of review; substantial, good-faith compliance
is defense).

       Accordingly, we affirm. See 8th Cir. R. 47A(a). We also deny Krych’s motion
for release.
                      ______________________________




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.

                                         -2-